                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  EASTERN DIVISION

ALAN DOERING,                                                                          PLAINTIFF
ADC #106115

v.                                     2:19-cv-00045-JM-JJV

WENDY KELLEY, Director,
Arkansas Department of Correction; et al.                                          DEFENDANTS


                                               ORDER

       The Court has reviewed the Partial Recommendation submitted by United States

Magistrate Judge Joe J. Volpe and the filed objections.           After carefully considering these

documents and making a de novo review of the record, the Partial Recommendation is approved

and adopted in its entirety as this Court’s findings in all respects.

       IT IS THEREFORE ORDERED:

       1.      Plaintiff’s Motion for Class Certification (Doc. No. 51) is DENIED.

       2.      It is certified, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal

from this Order would not be taken in good faith.

       Dated this 20th day of August 2019.


                                                             ________________________________
                                                             UNITED STATES DISTRICT JUDGE
